Citation Nr: 1022903	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to 
July 1967.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

The issues of entitlement to an initial rating in excess of 
30 percent for PTSD and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent credible clinical evidence of record 
reflects that the Veteran does not have bilateral hearing 
loss disability for VA purposes.

2.  The Veteran is less than credible with regard to his 
averment that he has had tinnitus since service. 

3.  The competent credible clinical evidence of record 
reflects that the Veteran's bilateral tinnitus is not 
causally related to the Veteran's active service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5107(West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, and may not be presumed (as an organic disease of 
the nervous system) to have been so incurred or aggravated.  
38  U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009; 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.   

In VA correspondence, dated in January 2007, VA informed the 
appellant of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  The correspondence also informed the appellant 
that a disability rating and effective date would be assigned 
if service connection was warranted.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication of the claim, the timing of the notice complies 
with the express requirements of the law as found by the 
Court in Pelegrini.  

Duty to Assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), service 
personnel records, private and VA examination and treatment 
records, and the statements of the Veteran in support of his 
claims.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board also 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding pertinent evidence with 
respect to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss disability and 
tinnitus. 

A VA examination and opinion was obtained in August 2007. 
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination and opinion obtained in this case is 
more than adequate.  The examination report provided 
pertinent clinical findings and provided supporting rationale 
for the opinion proffered.  Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008).  The audiological opinion is predicated on 
full audiometric examination of the Veteran and a review of 
his claims file.  The examiner considered the pertinent 
evidence of record, to include the Veteran's audiometric 
results, and the statements of the Veteran regarding in-
service, and post service, acoustic trauma.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The August 2007 VA examination report 
reflects that the Veteran reported that he had the greatest 
difficulty with "communication in noise."  Thus, the record 
reflects that the examiner did consider the functional 
effects caused by a hearing disability.  In addition, the 
Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  As the Board finds, in 
the decision below, that service connection is not warranted 
in the present case, no rating will be assigned, and there is 
no potential for application of 38 C.F.R. § 3.321(b).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinions has been 
met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  

Legal Criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence, or in certain circumstance 
lay evidence, of a nexus between the current disability and 
the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki 557 F.3d 1355 (Fed. Cir. 2009), the 
Court held that, in some cases, lay evidence will be 
competent and credible evidence of etiology.  Whether lay 
evidence is competent in a particular case is a question of 
fact to be decided by the Board in the first instance. The 
Court set forth a two-step analysis to evaluate the 
competency of lay evidence. First, Board must first determine 
whether the disability is the type of injury for which lay 
evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-
including, if the Board so chooses, the fact that the Veteran 
has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus or hearing loss disability, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Bilateral hearing loss disability

The Veteran avers that he has bilateral hearing loss 
disability as a result of exposure to acoustic trauma while 
in active service.  He avers that while serving in Vietnam, 
he was exposed to large gun firings and explosions.  

The first element of service connection is medical evidence 
of a current disability.  The evidence of record includes an 
August 2007 VA audiological examination report.  The 
evaluation revealed that pure tone air thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
25
LEFT
5
10
5
15
20

The word recognition score was 100 percent for the right ear 
and 96 percent for the left ear using the Maryland CNC word 
list test.  Based on the foregoing, the Board finds that the 
Veteran does not have a current bilateral hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  As a service 
connection claim requires, at a minimum, medical evidence of 
a current disability, the Veteran's claim for service 
connection for bilateral hearing loss is not warranted in 
this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the evidence of record includes a 
February 2008 private audiological evaluation record.  The 
audiologist provided graphs of the Veteran's hearing 
condition.  The audiologist did not, however, provide 
specific numerical readings at the different threshold 
levels.  The Board is unable to interpret audiograms which 
are presented in graphic rather than numerical form. See 
Kelly v. Brown, 7 Vet. App. 471 (1995) See also Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  The private 
examination report appears to reflect a 96 percent speech 
recognition score in the left ear.  The report appears to 
reflect a 96 percent speech recognition score in the right 
ear at one level and a 92 percent speech recognition score at 
another level, or an average of 94 percent.  The Board is 
unable to interpret these notations, and there is no 
indication that the required Maryland CNC test was used in 
evaluating the Veteran.  Therefore, they are of no probative 
value in determining whether he has a current disability for 
VA purposes. 

The evidence also includes a March 2007 VA audiology note 
which reflects that the Veteran had bilateral mild high 
frequency sensory hearing loss beginning at 6000 Hz. for the 
right ear and at 8000 Hertz for the left ear.  The word 
recognition score was 96 percent for the right ear and 100 
percent for the left ear.  Such test results do not indicate 
a hearing loss disability for VA purposes. 

Based on the foregoing, the weight of the evidence is against 
a finding that the Veteran has bilateral hearing loss 
disability for VA purposes. 

The Board notes that even if the Veteran had bilateral 
hearing loss disability for VA purposes, there is no 
competent clinical evidence of record that any such hearing 
loss was incurred in, or aggravated by, active service.  The 
VA examiner opined that the Veteran's hearing 
loss/audiometric configuration is not consistent with 
acoustic trauma.  

In sum, the evidence of record is against a finding that the 
Veteran has a current hearing loss disability causally 
related to active service; therefore, service connection is 
not warranted.  

The Board notes that the Veteran may sincerely believe that 
he has bilateral hearing loss disability causally related to 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran avers that he has tinnitus due to acoustic trauma 
in service.  He further avers that he has had tinnitus since 
service.  The Veteran is competent to attest to factual 
matters of which he has first-hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the 
Board finds that the Veteran is competent to report that he 
has current tinnitus.  

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran testified that he was exposed to noise 
trauma while serving in Vietnam.  The Board notes that the 
Veteran's DD Form 214 reflects that the Veteran served in the 
Republic of Vietnam.  The Veteran's exposure to acoustic 
trauma in service is conceded as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).  

The third requirement for service connection is competent 
credible evidence of a nexus between the current disability 
and the in-service disease or injury.  The Board finds the 
third requirement for service connection has not been met.  

The Veteran's report of medical history for separation 
purposes, dated in July 1967, reflects that he reported that 
he had never had ear trouble.  The report of medical 
examination for separation purposes, also dated in July 1967, 
reflects that the Veteran's ears were noted to be normal upon 
clinical examination. 

The earliest clinical evidence of tinnitus is a March 2007 VA 
audiology note, approximately 40 years after separation from 
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000.)

Both the private and VA examination reports reflect opinions 
which are against a finding that the Veteran's tinnitus is 
causally related to active service.  The August 2007 VA 
examiner opined that it is less likely as not that the 
Veteran's tinnitus was a result of acoustic trauma. 

The February 2008 private audiology record reflects tinnitus 
secondary to high frequency sensorineural hearing loss.  As 
the weight of the evidence is against a finding that the 
Veteran's hearing loss is causally related to active service, 
by logical conclusion, his tinnitus which is secondary to his 
hearing loss, must also be found to be not causally related 
to active service.

With regard to continuity of symptomatology, the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting assertions, in and of itself, does not 
render lay statements incredible, however, such absence is 
for consideration in determining credibility.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting 
that the absence of contemporaneous medical documentation may 
go to the credibility and weight of Veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible).  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition.)  

The Board finds the Veteran's statement that he has had 
tinnitus since service to be less than credible when 
considered with the record as a whole.  First, the Veteran's 
STRs reflect that he reported that he had not had any ear 
trouble upon separation from service in 1967.  Second, the 
Board notes that the evidence includes numerous post service 
medical records of complaints and treatments for a variety of 
conditions, to include urinary problems, prostrate problems, 
gastritis, an ulceration in the mouth, diarrhea, a hernia, 
chronic pulmonary disease, sinus problems, anxiety, low back 
pain, insomnia, shoulder pain, pharyngitis, colitis, and a 
neck cyst.  Not one of the records includes a complaint of 
tinnitus prior to 2007.  The Board finds that if the Veteran 
had had tinnitus since service, and considering that he 
sought medical treatment for numerous other conditions, it 
would have been reasonable for him to have complained of, or 
sought treatment for, tinnitus, at some point between 1967 
and 2007, subsequent to the filing of his claim.

In the absence of demonstration of continuity of 
symptomatology by credible evidence, or a competent clinical 
opinion relating the current tinnitus to service, the initial 
demonstration of tinnitus approximately 40 years after 
separation from service is too remote to be reasonably 
related to service.  Although the Veteran is competent to 
report that he has current tinnitus, he has not been shown to 
possess the requisite skills or training necessary to be 
capable of making competent etiological opinions.  Espiritu, 
supra.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable, and service 
connection for tinnitus is not warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

2.  Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran is service-connected for PTSD, rated as 30 
percent disabling, effective from December 12, 2006.  In his 
substantive appeal, dated in September 2008, he avers that 
his PTSD symptoms are more consistent with a 50 percent 
rating.  In a statement dated in August 2009, he avers that 
his doctor has informed him that he cannot work.  

First, the record does not include a doctor's statement that 
the Veteran cannot work due to his PTSD.  The Veteran should 
be informed that if he has such a statement, he should 
provide it to VA.

Second, the evidence reflects that the Veteran has attended 
more than 70 PTSD Support Group meetings at a Vet Center.  
Although, the evidence includes two letters from a Vet Center 
therapist, the Veteran requested that VA obtain his recent 
counseling records to support his claim.  (See August 2009 VA 
Form 21-4138).  The Board finds that any such records may be 
useful in adjudicating the Veteran's claim and VA should make 
an attempt to obtain them.

Third, as part of his claim for an increased rating for PTSD, 
the Veteran averred that he has memory problems.  A November 
12, 2009 VA neuropsychologist note reflects that a "referral 
to neurology for an exam is suggested."  The Board finds 
that VA should obtain records from any such examination. 

Fourth, in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), 
the Court held that when entitlement to TDIU is raised during 
the adjudicatory process of an underlying disability or 
during the administrative appeal of the initial rating 
assigned for that disability, it is part of the claim for 
benefits for the underlying disability. Accordingly, the 
Board finds that a remand is necessary to obtain a VA medical 
opinion which addresses the impact of the Veteran's service-
connected disability on his employability. See Moore v. 
Nicholson, 21 Vet. App. 211 (2007), citing Friscia v. Brown, 
7 Vet. App. 294, 297 (1994) (the Board had a duty, where the 
critical issue was TDIU, to request a medical opinion to 
discuss what effect the Veteran's service-connected 
disability had on his ability to work); Beaty v. Brown, 6 
Vet. App 532, 537 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue 
of entitlement to a total rating based on 
individual unemployability (TDIU) due to 
service-connected disability, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2009), and 
applicable legal precedent.  

2.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any facilities in which he 
was treated for PTSD or his impaired memory, 
to include the Vet Center, any neurology 
examinations, and any doctor statements which 
reflect that he is unable to work due to his 
PTSD.  After obtaining a completed VA Form 21-
4142, the AOJ should attempt to obtain any 
pertinent records, not already associated with 
the claims file.  

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be associated 
with the claims folder.

3.  Obtain a supplemental medical opinion from 
the June 2009 VA examiner, if possible, as to 
the impact of the Veteran's PTSD on his 
employability.  If the June 2009 examiner is 
not available, or if he determines a new 
examination is warranted, schedule the Veteran 
for such an examination.  The clinician should 
review the claims folder, to include this 
remand, and this fact should be noted in the 
accompanying medical report.

4.  Adjudicate the issues of entitlement to an 
initial evaluation in excess of 30 percent for 
PTSD, and entitlement to TDIU, with 
consideration of all evidence of record, to 
include additional evidence received since 
issuance of the most recent supplemental 
statement of the case (SSOC) in June 2009.  If 
any benefit sought is not granted, issue a 
SSOC and afford the appellant and his 
representative an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


